United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2845
                       ___________________________

                                   Elroy Rogers

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  United States Department of Agriculture; Minnesota Board of Animal Health;
   Diane Sutton; Kris Petrini; Mike Curely; Carl Denkinger; Mike Fier; Kyle
   Mooney; Ryan Brunsvold; Mark Mather; Richard Maes; Michelle Dietrich;
   Leland Bush; Jeremy Schefers; Beth S. Thompson; Will Wiebe; Johnathan
             Fawbush; Michael L. Stine; Steven Just; Leah Hedman

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                            Submitted: July 22, 2019
                              Filed: July 25, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
       Elroy Rogers appeals the district court’s1 grant of defendants’ motions to
dismiss his complaint, which he identified as being brought under the Administrative
Procedures Act. Upon de novo review, we agree with the district court that dismissal
of Rogers’s complaint was warranted. See Compart’s Boar Store, Inc. v. United
States, 829 F.3d 600, 604 (8th Cir. 2016) (dismissal for lack of subject matter
jurisdiction); Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848-49 (8th
Cir. 2014) (dismissal for failure to state claim). We conclude that the district court
also did not err in denying Rogers’s motions asserting judicial bias and prejudice.
See Bannister v. Delo, 100 F.3d 610, 614 (8th Cir. 1996) (reviewing for abuse of
discretion whether disqualification is required in particular case). The judgment is
affirmed, see 8th Cir. R. 47B; and Rogers’s appellate motion is denied.
                       ______________________________




      1
        The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota, now
retired.

                                         -2-